DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 3/07/2022, canceled Claim 3 and amended claims 1 and 2.  Claims 1, 2, and 4-7 are currently pending herein. However, claims 4 and 7 were previously withdrawn in response to a restriction requirement.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 10/02/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 4 and 7, directed to a non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Young Sun Kwon (Applicant’s representative) on 5/17/2022.
The application has been amended as follows: 
In the Claims:
Replace Claim 1, line 21, with the following:
control device, and the terminal block is disposed at a side of the lower part of the power control device.
Replace Claim 7, line 6, with the following:
and the cooler in such a manner that the reactor is in contact with the cooler.

Allowable Subject Matter
Claims 1, 2, and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: A vehicle drive system, comprising: a case accommodating a first rotary electric machine and a second rotary electric machine that are arranged to include respective rotational axes parallel to each other and to be radially adjacent to each other; and a power control device controlling electric power supplied to the first rotary electric machine and the second rotary electric machine, wherein: the case includes a peripheral wall portion surrounding the first rotary electric machine and the second rotary electric machine; the power control device is mounted in a mounting section provided on an outer peripheral surface of the peripheral wall portion; a lower part of the power control device is located within a space surrounded by a line connecting a first cross point and a second cross point, the first rotary electric machine, and the second rotary electric machine, the first cross point being a cross point of a center line of the second rotary electric machine in a perpendicular direction with the case located on a side where the mounting section in which the power control device is mounted is located, the second cross point being a cross point of a tangent of the first rotary electric machine intersecting a center line of the first rotary electric machine in a horizontal direction with the case located on the side where the mounting section is located; and the vehicle drive system further comprising a terminal block that holds a second connection terminal electrically connected to a first connection terminal included in the power control device, and the terminal block is disposed at a side of the lower part of the power control device, as claimed in Claim 1 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of vehicle drive systems (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618